In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Rosato, J.), dated November 3, 1994, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
There is no merit to the plaintiffs’ contention that the court erroneously granted the defendant’s motion for judgment as a matter of law on the issue of negligent maintenance of the path upon which the plaintiff Gina Lucia fell, since the plaintiffs failed to establish a prima facie case on this issue *390(see, Fleming v Kings Ridge Recreation Park, 138 AD2d 451). The plaintiffs failed to prove the existence of a dangerous condition which caused Ms. Lucia’s fall, and further failed to show that the allegedly dangerous condition proximately caused her injury.
In addition, there is no merit to the plaintiffs’ contention that the court erroneously received evidence concerning the lack of prior accidents at the site in question, or that it improperly charged the jury on that issue. The court’s charge appropriately made clear that the evidence of the lack of prior accidents was a factor to be considered in the jury’s determination of whether the path was negligently constructed, and was not conclusive on that issue (see, Orlick v Granit Hotel & Country Club, 30 NY2d 246).
The plaintiffs’ remaining contentions are without merit. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.